DECISION
The application of the above-named defendant for a review of the sentence of 15 years, imposed on September 14, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced to 10 years.
The reason for the above decision is that with only a minor past arrest record and no prior felony convictions, the prisoner was given a sentence of 15 years for robbery, or about 5 years in excess of the sentence usually imposed under the circumstances. Additionally, the prisoner has an outstanding record of improvement in the institution with attitude, habits and general conduct all considered good.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in any way, any other official, Board or person.